Case 1:20-cv-00411 ECF No. 1-3 filed 05/11/20 PageID.22 Page 1 of 14




                           STATE OF MICHIGAN
                                    COURT OF CLAIMS



THOMAS A. CREMONTE,                                   Court of Claims
                                                      Case No. 95-15727 CM
                       Plaintifl
                                                      Consolidated with Livingston County
v                                                     Circuit Court Case No. 94-13442 NO


MICHIGAN STATE POLICE, an
agency of the STATE OF MICHIGAN,
                                                                 TffitJË
                                                                 u*
                                                                         TTE}Y
                       Defendant.                                        Bt)RRt'ss
                                                                       noi"t'A couRT
                                                                       Ïît" t'ntulT
                                                                                /l
                                                                                L¿ ¡-


                                         OPINION

       Plaintifi Thomas A. Cremonte, filed this two-count Court of Claims complaint against

the Michigan Department of State Police on   April 12, 1995. In Count I, paragraph l0 of      his

Complaint, Plaintiffalleges that Defendant's actions of refusing to promote him are "contrary

to the public policy embodied in the Michigan and United States Constitutions." In Count

II, paragraph 13, Plaintiffalleges that the actions   and policies of the State Police constitute

a "denial of Plaintiffs right to equal protection of the laws as guaranteed by the l4th

Amendment to the United States Constitution and the Michigan Constitution."

       This action was transferred to this Court and consolidated with the above captioned

Elliott-Larsen Civil Rights Action then pending here. Trial of these cases commenced on

January 30, 1996, and continued on January 3 1 , February 2nd, 5th, 6th,    7th,9th, 20th, 2l st,

andZànd. The following were called as witnesses, either live or through deposition: Colonel


                                               I
Case 1:20-cv-00411 ECF No. 1-3 filed 05/11/20 PageID.23 Page 2 of 14




Michael Robinsor¡ Trooper Donald Arbic, Chief Robert Krichke, Trooper Barry Lewis, Dr.

Martin Wing, Livingston County Prosecutor David Morse, Plaintiff Trooper Thomas

Cremonte, Deborah Glmore, Trooper Therese Fogarty-Cremonte, Chief William Smith,               Lt.

Ckis Lewis, Lt. Thomas Finco, Lt. Dianne Garrisor¡ Captain Christopher Hogan, Lt. Michael

Knuth, Lt. Shelby Slater, Lt. Britt Weber, Lt. John E. Behnke, Captain Timothy Barker,

Captain James Cox,       Lt.   Steven Brown,   Lt. Col. James Bolger,    Charles Green, Shirley

England, Lt. Robert Young, Prof. Dennis Gilliland, Captain Philip David Charney, Captain

Gene Hoakwater, Trooper Daniel       Keuhq Chief @etired) Michael Oyler, Michael Vance, and

Dennis Diggs.

       Sixty-six (66) exhibits were received into evidence. The jury rendered judgment in

favor of Plaintif in the sum of $850,000 in the Circuit Court action. The parties agreed that

the opinion in this case would not be rendered until they had the opportunity to submit

detailed proposed positions     following receipt of the jury verdict in the Circuit Court action.

Each party has submitted their proposals which have been considered by the Court.

       Many of the essential facts involved in this matter are hotly disputed.

       Plaintiff is a classified civil servant employed by the Michigan State Police as          a


trooper. He began his employment with the Michigan State Police in 1977, and is presently

assigned   to the Brighton Post. The gravamen of his complaint is that less qualified minorities

(i.e., women, African-Americans and Hispanics) have been promoted to sergeant over

himself, a white male.




                                                  2
      Case 1:20-cv-00411 ECF No. 1-3 filed 05/11/20 PageID.24 Page 3 of 14




                His contention is that he is a victim of race and gender discrimination as a result of the

      Michigan Department of Civit Service's policy of"augmented certification," which, according

      to Plaintifi is contrary to public policy and violates his constitutional equal protection rights.

                Augmented certification was a process used by the State Police to place members         of

       protected classes into the pool of applicants considered for a given promotional position.

       Protected classes or groups include females, Afro-Americans, Hispanics, American-Indians,

       and Asians.

                A trooper's    score on the promotional examination determines eligibility for

       promotion. The applicant's scores are divided into bands.l Those achieving a score of 92'

       100 were placed in the     first band, while those whose score was 83-91 were placed in the

       second    band. Under Civil Service rules and procedures, there must be at least three

       candidates   for an appointment or promotion to be made by the appointing authority. When

       a   promotional opening becomes available in a particular geographical area, a list of qualified

       candidates is forwarded to the hiring agency for consideration.

                 In regions of the State where underutilization of protected persons exists, the list   of

       persons eligible   for promotion is "augmented" by adding to it the names of protected group

       members from successively lower bands, until the total number of names of the protected

       goup equals three or more. Under this system all fìrst banders were eligible for promotion.


         t This practice was discontinued June 27, 1994. From May 1987 until June 27, 1994, the
scores were divided into four bands. To address concerns that the applicant pool was limited, (9-
tS apþücants) the bands were widened into two bands. Those with scores of 100-83 are placed in
the fi¡st band, and those with scores of 82-70 are placed in the second band. The Circuit Court
actioii was commenced March 15,1994. The Court of Claims action was filed Ãpnl 12,1995.
This Opinion address the bands as they existed at the time that these consolidated cases were
filed.

                                                         J
      Case 1:20-cv-00411 ECF No. 1-3 filed 05/11/20 PageID.25 Page 4 of 14



       However, when the list of first banders contained an insufiìcient number of eligible candidates

       from a underutilized protected group, the list is augmented by adding to it the names of

       protected persons from lower bands of test scores. Thus white males from the second band

       did not have the same promotional opportunities as protected persons from the second band.

                Plaintifffirst took the sergeant promotional examination in 1984. He testified that he

       was interested in any promotional assignment, except in the upper peninsula or thumb area.

       For all practical pulposes Plaintiffwas ineligible for promotion from 1984 through May, 1993

       because he was a second band white male.2 In    both 1993 and 1995 he scored in the high first

       band. He claims that he continues to suffer discrimination, along with all other white males,

       even though he is now in the first band. This is because Defendant considers race and gender

       in its promotional decisions.

                Defendant's affirmative action programs    for   1989 and forward set a goal   of 13% for

       minority goup representation in the law enforcement personnel ranks.3 As of September             l,

       lggI,    minority group officers comprised l2.8yo of all enlisted personnel.a Minorities

       comprise approximately lTYo     ofthe enlisted ranks, including troopers, sergeants and above.s




       2 Protected persons from the second band would have moved into the augmented list            of
            candidates, while white males in the second band were not so shifted.

       3 Minorities include African-Americans, Hispanics, American Indians, and Asians.
        Decree, United States District Court Western District, Southern Division, Civil Action
No. G7 5-472-CA5, Exhibit 21, p.26. Exhibit 22, p.25. This court notes that the "Goals and
                    of these two exhibits appears to be identical.

                     p.   14

       s
           Testimony Lt. Steven Brown February 6, L996.

                                                       4
      Case 1:20-cv-00411 ECF No. 1-3 filed 05/11/20 PageID.26 Page 5 of 14



           ln   1994, minorities comprised at least 13.5% of the workforce.6 As far back as 1990

       minorities held 13.4Yo of the positions in occupational categories applicable to PlaintiffT

       Despite this attainment in the Ìvfichigan State Police workforce, Defendant, pursuant to the

       Preference Policy, gave 16.8% of the sergeant promotions         to minorities during the period

       1993-1995.8

                  Trooper Cremonte started with the Michigan State Police in 1977. He has had

       various assignments since that    time. In 1983 the Department evaluated him for promotional

       potential.e He was described      as:


                  . . . a very dedicated employee who displays an intense spirit and possesses a
                  unique awareness in the area of criminal investigation. . . . his stamina and
                  enthusiasm during prolonged and arduous investigations appears to be
                  endless. . . . The respect and confidence which is afforded him by his fellow
                  ofücers is exceptional. . . Cremonte is an exceptional Detective and is
                  definitely capable of performing the duties of a first line supervisor. His
                  abilities by far exceed that which would be considered acceptable for the
                  position applied for.

                  He also established that he received a local Trooper of the Year award   in 1987, was

       involved in the organization and operations of a local drug enforcement unit, received a

       B.B,A. from Cleary College (3.85 GPA), had Post Commander and                          Sergeant

       recommendations for promotiorl and had experience as Acting Sergeant at the Brighton Post




       6
           Judicially notice fact, Exhibit P.
       7 Exhibit 21, Attachment D: Uniform Sergeants (Technicians, 8.60lo), Uniform Troopers
and Detective Sergeants (Protective Services, 14.6%).

       8
           Exhibit J
       e
          Exhibit 44. Promotional potential evaluations are no longer utilized by the Department,
and \4rere criticized as being too subjective by ranking officers who testified on the subject

                                                        5
Case 1:20-cv-00411 ECF No. 1-3 filed 05/11/20 PageID.27 Page 6 of 14



Other witnesses testified to his many good attributes and qualities. Even those witnesses who

were called to testiff against him attested         to his unique ability in the field of   drug

enforcement. He attributes his lack of promotion to discriminatory practices and policies and

to the Department's displeasure concerning his complaints to the Director about what          he

considered to be unconstitutional and illegal practices in the hiring and promotional process.

       Defendant, on the other hand, denies any unconstitutional or illegal practices in the

promotional process, and claims that Trooper Cremonte was not promoted for reasons

directly related to his own style   of doing things. They point out that he questions the

authority of supervisors who issue orders that he disagrees with, is not a team player, is too

independent and prefers to do things his way despite contrary directions from supervisors, is


too strong willed, inflexible, and set in his ways, is not known by some post commanders who

have filled sergeant vacancies at their posts, is a poor role model and mentor for new

troopers, has indicated a lack of interest in performing the administrative skills of a sergeant,

and stereotyped individual members of the State Police based on their skin color and gender.

       It   is probably an understatement   to observe that this case was vigorously contested

on both sides. Plaintiffpresented what he thought to be his qualifications and reasons why

he should have been promoted, and evidence concerning the promotional policies and

practices of the Department. Defendant brought out what            it thought to be many non-

discriminatory and otherwise valid reasons why, in its opinion, Trooper Cremonte was not

promoted, and denied any violation of the Constitution or laws. This was met by a response

from Trooper Cremonte which demonstrated that other ranking ofücers within the

organization were promoted or retained following disclosure that they too were not perfect.


                                                6
Case 1:20-cv-00411 ECF No. 1-3 filed 05/11/20 PageID.28 Page 7 of 14




It is unnecessary to do more than note the existence of this testimony in arriving at a decision

in this matter

PLAINTIFF'S PUBLIC POLICY CLAIM

        The Michigan Constitution of 1963 provides:

        Art. I, $ 2

        No person shall be denied the equal protection of the laws; nor shall any
        person be denied the enjoyment of his civil or political rights or be
        discriminated against in the exercise thereof because of religion, race, color
        or national orign. The legislature shall implement this section by appropriate
        legislation.

        Art. )il,   $5

State Trooper promotions are to be

        determined by competitive examination and performance on the basis of merit,
        efüciency and fitness.

Further that:

        No person shatl be appointed to or promoted in the classified service who has
        not been certified by the commission as qualified for such appointment or
        promotion. No appointments, promotions, ... in the classified service shall be
        made for religious, racial, or partisan consideration.




        Violation of any of the provisions hereof may be restrained or observance
        compelled by injunctive or mandamus proceedings brought by any citizen of
        the state.



        Plaintiffclaims that he was denied promotion in part, because he opposed violations

of the Michigan Constitution. Specifically, in response to a survey request from Colonel




                                                7
Case 1:20-cv-00411 ECF No. 1-3 filed 05/11/20 PageID.29 Page 8 of 14




Davis,    he wrote a memo objecting to the hiring and promotional policies of the Michigan

State Police.tu

         Each of the parties has relied upon Vagts v Perry Drug Stores,204 Mich App 481,

(1994). In that   case the   Court of Appeals summarized the three forms of "public policy"

claim in the following manner:

                  Generally, employment relationships are terminable at will, with or
         without cause, "at any time for any, or no, reason." SuchodolsW v Michigan
         Consolidated Gas Co., 412 Nhch 692, 694-695;316 NW 2d 710 (1982).
         "However, an exception has been recognized to that rule, based on the
         principle that some grounds for discharging an ernployee are so contrary to
         public policy as to be actionable." Id. at 695. These grounds are "[m]ost
         often ... found in explicit legislative statements prohibiting the discharge,
         discipline, or other adverse treatment of employees who act in accordance
         with a statutory right or duty." Id. (frrst exception). " [C]ourts have also
         occasionally found sufficient legislative expression of policy to imply a cause
         of action for wrongful termination even in the absence of an explicit
         prohibition on retaliatory discharges" such as "where the alleged reason for
         the discharge ... was the [ernployee's] failure or refusal to violate a law in the
         course of employment." Id. (second exception). Courts have also "found
         implied a prohibition on retaliatory discharges when the reason for a discharge
         was the employee's exercise of a right conferred by a well-established
         legislative enactment. " Id. At 695 -696. (third exception).
          Vagts v Perry Drug Stores,204 Mich App 481, 484 (1994).

          Defendant argues that     all three forms of a "public policy" claim set forth in

Suchodolski, supra, require the discharge of an employee before the Courts have recognized

a public policy claim. Defendant suggests, as noted in Vagts, that the first of the three

grounds has probably been eliminated by the Supreme Court's holding in Dudewicz v Norris-

Sclxnid Inc,443 Mich 68; 503     NW 2d 645 (1993); since the Elliott-Larsen Civil Rights Act

provided a remedy for someone discharged or retaliated against for opposing a violation       of


to
     Exhibit 2

                                                  I
Case 1:20-cv-00411 ECF No. 1-3 filed 05/11/20 PageID.30 Page 9 of 14




the Act. They further point out that Plaintiffhas availed himself of the remedies of that Act.

However, Plaintiff argues that the Elliott-Larsen Civil Rights Act prohibits retaliation for

opposition to a violation of the Elliott-Larsen Civil Rights Act, not to a violation of the

Michigan Constitution.

             Each of the parties has skillfully argued the facts concerning the weight of the

voluminous testimony on the subject of the reasons why Trooper Cremonte should have been,

or   tryas   not promoted. It is clear to this Court that the Michigan State Police is a close knit

organization and that his letter to the Colonel was a major factor causing Trooper Cremonte's

star to      fall. The obvious result of writing such a letter was best summarized by the testimony

of Lt. Steven Brown who characterized Cremonte               as being a "very brave   or very foolish

individual" for voicing his opinion with respect to protected groups. The defense has not

argued that he was brave.

             A "public policy"   cause   of action may be found in explicit legislative statements

prohibiting the discharge, discipline or other adverse treatment of employees who act in

accordance with a statutory right or      duty. Here the plaintiffopenly opposed violations of the

constitutional provision which requires that promotions be determined by competitive

examination and performance on the basis of merit, efficiency and fitness, and that no

promotion is to be made for religious, racial or partisan consideration. He claims that, as a

result, Defendant retaliated against Plaintiff by not promoting him, in spite of his obvious

qualifications.

              In the Circuit Court Elliott-La¡sen Civil Rights actior¡ Plaintiffamended his complaint

to include        claims of discrimination on the basis of age, gender, race and retaliation for


                                                     9
Case 1:20-cv-00411 ECF No. 1-3 filed 05/11/20 PageID.31 Page 10 of 14




 expressing his opinion with respect to those   policies. In his Court of Claims complaint, at !f9

 of his public policy claim, Plaintiff alleges that "Defendant refuses to promote Plaintiff

 because he expressed the     view that Defendant should treat all troopers equally irrespective

 of age, race, or gender." Both actions allege retaliation          based on the same conduct     of

 Plaintiff. A public policy claim is sustainable only where there is not also an applicable

 statutory prohibition against retaliation for the conduct at issue. Dudewicz v Norris-Schmid

 Inc,443 Mich 68, 80; 503 NW 2d 645 (1993). The Elliott -Larsen Civil Rights Act prohibits

 retaliation "against a person because the person has opposed a violation of [the] act, or

 because the person has made a charge, . .      .   under this act." As a result, because the Elliott

 -Larsen Civil Rights   Aa   provides relief for the conduct alleged herein, his public policy claim

 is not sustainable.

 CONSTITUTIONAL CLAIM

 The Michigan Constitution      of 1963 provides:

 Art.   I,$2
          No person shall be denied the equal protection of the laws; nor shall any
          person be denied the enjoyment of his civil or political rights or be
          discriminated against in the exercise thereof because of religion, race, color
          or national orign. The legislature shall implement this section by appropriate
          legislation.



          A claim for   damages against the state may be brought where the state violates the

 Michigan Constitution. Smith v Dept of Public Health,428 Mich 540, 544;410 NW2d 749

 (tq87). A plaintiffstates a constitutional claim by showing that, by virrr¡e of a custom or

 policy, the state deprived the plaintiff of a constitutional right. Marlin v Detroit (After



                                                    10
Case 1:20-cv-00411 ECF No. 1-3 filed 05/11/20 PageID.32 Page 11 of 14




Remand),205MchApp335,338; 517N\M2d305 (1994);Johnsonv llcryne Co,2l3lvhch

App 143; s40 NW2d 66 (199s).

         Plaintiff has challenged Defendant's affirmative action plansrr alleging that they

embody an illegal preference. The policy challenged herein is remedial governmental action

in classification of civil service employees. These classifications, known as protected groups,

are challenged in three categories, race-based, gender-based, and age-based.

        Equal protection of the law is guaranteed by both the federal and state
        constitutions. US Const, Am )flV; Const 7963, Nt 1 $ 2. The equal
        protection guarantee requires that persons in similar circumstances be treated
        alike. El Souri v Dep't of Social Services, 429 l|i/rich203,207;414 NW2d
        679 (1987). ... When a... classification is challenged as violative of equal
        protection, the test to determine its validity depends on the type of
        classification and the nature of the interest aftbcted. I)ep't of Civil Rights v
        llaterJbrd Twp, 425 Mich 173, 190'387 NW2d 821 (1986).
        T'hompson v Merritt, 192 Mich App 412,424-425 (1991).


        The standard of review to be applied to race-based classification is strict scrutiny

AdarandConstructors, Inc. v Pena,515        US      .   115 S   Ct .I32LEd2d       158 (1995),

 This standard applies when the race-based government action is remedial innature. id.

        Plaintiflhas the burden of showing that the totality of the circumstances give rise to

 an inference of race-based   discrimination. Haberkorn v Chrysler Corp.,210 Mich App 354

 (1 995).   To survive judicial scrutiny, the racial classifications must serve a compelling

 govemmental interest, and must be narrowly tailored to further that interest.

        Defendant has established a policy of affrmative action which it has implemented

 through its augmentation certification process.t2 This procedure gives rise to an inference


 tt Exhibit 21, pp.22-23 Exhibit 22, p. 22, F,xhtbit 23 .
                        ;

 t' See Policy Statements Exhibits 21,22, &,23. And Exhibit 4

                                               1t
Case 1:20-cv-00411 ECF No. 1-3 filed 05/11/20 PageID.33 Page 12 of 14




    of race-based discrimination, such that the burden shifts to the defendant to show that the

    racial classifications serve a compelling governmental interest, and are narrowly tailored to

    further that interest. Defendant implemented the afürmative action policy "to overcome

    present effects of past exclusion or discrimination, or both, in carrying out its promotion,

    retention, and other personnel actions with regard to race, color, national origin, or handicap

    status,"r3 The affirmative action program was developed with the knowledge that non-

    discrimination alone had been insufficient to assure equal opportunity.la

              Defendant's goal was to attain 13% minority representation in the personnel ranks.

    This goal has been achieved and exceeded, yet Defendant continued to use the "augmentation

    certification" process for promotions. Defendant continues to consider race and gender in

    its promotional decisions.ls While the goal represents a legitimate interest, the continued use

    of "augmentation" after attaining that goal is not narrowly tailored. The race-based

    augmentation policy is an unconstitutional discrimination.

              Plaintiff also challenges the same policy based on gender discrimination. To be

    upheld, this gender-based classification scheme must further an important governmental

    interest and be substantially related to achieving that interest. Craig v Boren,429 US 190;

    97 S Ct 451; 50 LEd2d397 (1976), reh den 429U5lr24 (1977).

              Defendant's goal pursuant to the Consent Decree was to graduate at least 50 women

ì   into the position ofTrooper 07 (Trooper I) over four academy classes. As early as 1990, this


    tt Policy Statements Exhibits 2r,22, &,23.

    ra
         Introductory notes to Affirmative Action Plan.
    15
         Deposition testimony Coronal Michael Dean Robinson. (42)

                                                   l2
Case 1:20-cv-00411 ECF No. 1-3 filed 05/11/20 PageID.34 Page 13 of 14




 goal was exceeded.r6 According to the Consent Decree, Defendant was to propose                     a


 secondary, long-term goall7 for participation of women in law enforcement with the Michigan


 State Police. The goal with respect to woman did not change. Defendant continued its

 augmentation policy with respect to women despite achieving its expressed     goal. The gender-

 based augmentation policy cannot be said to be substantially related   to achieving   a   goal which

 was realized as early as   1990. The gender-based augmentation policy is an unconstitutional

 discrimination,

           Plaintiffhas also challenged Defendant's policies based on age. Absent a fundamental

 interest   or   suspect classificatiorL the burden   is placed on Plaintiff to show that the

 classification is arbitrary and not reasonably or rationally related to the object of the policy.

 People v Perkins,l07 Mich 440 (1981).

           Age is not a suspect classification for equal protection purposes.
                                                       US 307,313-314;96 S Ct
           Massaclrusetts Board of Retirement v Murgia,427
           2562; 49 L Ed 2d 520 (1976), Johnson v City of Opelousas, 488 F Supp
           433(WD La, 1980).
           id.,p.443.

           Plaintiffhas not established that there exists any arbitrary distinction based on     age.


 Further, any discrimination which has occurred due to Defendant's promotional policies

 appears to be rationally related to the object of that policy, to overcome present eflects        of

 past exclusion or discrimination.


 t6
      Exhibit 21, p.26.
 tt
      ï +.(.) of the Consent
                          Decree provides:
 Not later than two years from the entry of this Decree or the graduation of those
 four classes, whichever is sooner, the defendants, based on their experience with
 women in general police work, will propose to plaintiffa long-term goal for
 participation of women in law enforcement with the Michigan State Police.

                                                 13
         Case 1:20-cv-00411 ECF No. 1-3 filed 05/11/20 PageID.35 Page 14 of 14




                  Plaintiff has established that he was at least as qualified, or more so, than several

         applicants who were promoted after being placed on the promotional roster as a result             of
     ; augmentation      based on race        or gender.l8
     '
     I



                  Fashioning an appropriate remedy in this case is problematic.     After having considered

         numerous alternatives,      the Court is satisfied that the following award and remedy is

         appropriate.

                  Plaintiff may have injunctive relie{, enjoining Defendant from making promotions

         based upon criteria other   than that w'hich is contained in the 1963 Constitution, Art    )0,   $ 5.

                  Plaintiffis awarded damages in the sum of $850,000.00. Said damages are not to be

         construed as cumulative to the amount awarded in the Circuit Court action.

                  Plaintiffshatl submit   a   judgment in conformity with this Opinion within ten (i0) days.




    ,     MAY 081996                                                DAT{IEL   À BIIRRESS

         Date                                                  Daniel A. Burress
                                                               Court of Claims Judge
                                                               by Assignment




         18
                               Chris Hogan, February, 5,1996; Lt, Britt Weber, February' 6,
              See testimony, Captain
1996; and Lt. John Behnki February 6. 1996.

                                                              t4
